DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendments of claims 1 & 6 – 10. Claims 11- 12 were previously withdrawn. Claims 1 – 10 are examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 4 & 7 are rejected under 35 U.S.C. 103 as obvious over W.E. Scott (U.S. Patent No. 3,277,939), as evidenced by Shafer (US 2010/0229765 A1), in view of Harte (“Introduction to timber as an engineering material,” ICE Manual of Construction Materials, 2009, Institution of Civil Engineers).
With regard to claims 1 & 7, Scott teaches a method of making a pallet and product thereof, for use as a building material (Col. 1, Lines 31 – 46). The pallet comprises boards 58 running along a length of the pallet and stringers (54) (Applicant’s “one inner timber layer comprises a plurality components”) placed crosswise to said boards and sandwiched between a top layer of boards and a bottom layer of boards, 

    PNG
    media_image1.png
    254
    505
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    327
    474
    media_image2.png
    Greyscale


Figs. 2 & 4 of Scott suggest the stringer layer (“inner layer”) is thicker than either the top or bottom boards (top and bottom timber layers). 
MPEP 2125(II):
While a proportions in drawings are not evidence of actual proportions when the drawings are not to scale, “the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art”

As shown in the figures the stringer are clearly thicker than the top and bottom layers.
If it is not apparent from the drawings, as evidenced by Shafer (US 2010/0229765 A1), pallets are roughly 4 – 8 inches thick and depend on the stringer height (4 or 6 inches). The top and bottom is between 0.75 – 1.5 inches. Such measurements are necessary for the forklift arms to fit in the spaces. Dimensions of pallets are normally such that the middle is thicker than the top (paragraphs [0045] – [0047]). As such it would be obvious to use these dimensions in making the pallet of Scott.

Harte teaches timber for buildings and other structures, wherein the timbers parallel to the grain have the strongest and stiffest structural properties, such as tensile strength, compression strength, and hardness (pg. 4).
Therefore, based on the teachings of Harte, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use timbers of parallel grain orientation because such timbers have the greatest tensile strength, compression strength, and hardness for use in buildings and other structures.

With regard to claim 2, the spacing between the stringers produces open gaps or spaces (“air gap”) between the boards (Col. 2, Lines 13 – 16).
With regard to claims 3 – 4, Scott teach the presence more stringers (filler/reinforcing element) element in the air gap (Fig. 2).

Claims 5 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Scott, as applied to claims 1 & 7 above.
With regard to claims 5 & 8, Scott does not explicitly teach providing at least one inner timber layer comprising providing three inner timber layers, wherein the first timber layer is disposed directly beneath the top timber layer, a second inner timber layer is disposed directly beneath the first inner timber layer, and a third inner timber layer is disposed directly beneath the second inner timber layer, and above the bottom timber layer, such that the first inner timber layer having wood grain running perpendicular to the length of the CLT panel, the second wood inner timber layer having wood grain 
The Examiner notes the description of claims 5 & 8 of stacked laminates results in a laminate structure comprising a duplicate laminate of the laminate structure described in claim 1 (shown in Applicant’s Fig. 2B).
However, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.VI.B.

Claims 6 & 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Scott, as applied to claims 1 & 7 above, and further in view of Van Aken (“Hollow Core Cross-Laminated Timber: Optimized for a More Efficient Use of Material,” Thesis: Master of Science in Civil Engineering, Faculty of Civil Engineering Geosciences, Delft University of Technology, 26 June 2017).
With regard to claims 6 & 9 – 10, Scott does not explicitly teach the stiffness-to-weight ratio. 
However, Van Aken teaches a hollow core cross laminated timber (example three) has a greater effective bending stiffness than the standard cross laminated timber (CLT) without hollow regions (examples one and two) (Table 3.8, pg. 43).  
Therefore, the effective stiffness of the pellet comprising open spaces (hollow core cross-laminated timber) taught by Scott is greater than the standard CLT, the .

Response to Arguments
In light of Applicant’s amendments of claims 1, 7 – 10, the objection of claims 1 & 7 – 10 are withdrawn.

In light of Applicant’s amendments of claims 6 & 9 – 10, the rejection of claims 6 & 9 – 10 under 35 U.S.C. 112(b) has been withdrawn.

In light of Applicant’s amendments of the claims, Applicant’s arguments, see Remarks, filed April 23, 2021, with respect to the rejection(s) of claim(s) 1 – 10 over Van Aken have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Scott & Van Aken.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781